
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.2(b)


CompuCredit Corporation

2003 STOCK OPTION PLAN


ARTICLE I

Purpose of the Plan and Definitions

        1.1   Purpose. The purpose of this Stock Option Plan is to maximize the
long-term success of CompuCredit Corporation (the "Company"), and its
affiliates, to ensure a balanced emphasis on both current and long-term
performance and to enhance participants' identification with growth in
shareholder value by providing financial incentives to selected members of its
and its affiliates' boards of directors, employees, consultants and advisers who
are in positions to make significant contributions toward that success. It is
intended that the Company will, through the grant of nonqualified stock options
to purchase its common stock, attract and retain (and allow its affiliates to
attract and retain) highly qualified and competent employees and directors and
motivate such employees and directors to exert their best efforts on behalf of
the Company and its affiliates.

        1.2   Definitions. Unless the context clearly indicates otherwise, for
purposes of this Plan:

        (a)   "Board of Directors" means the Board of Directors of the Company.

        (b)   "Code" means the Internal Revenue Code of 1986, as amended.

        (c)   "Committee" means the Compensation Committee of the Board of
Directors, which shall be composed solely of two or more "outside directors"
within the meaning of Code Section 162(m)(4)(C)(i).

        (d)   "Common Stock" means the Common Stock of the Company, no par value
per share, or such other class of shares or other securities to which the
provisions of the Plan may be applicable by reason of the operation of
Section 3.1 hereof.

        (e)   "Company" means the Company and any affiliates of the Company,
including affiliates of the Company which become such after adoption of this
Plan.

        (f)    "Fair Market Value" of a share of Common Stock on a specified
date means:

          (i)  if the Common Stock is then traded on a national securities
exchange, the closing price on such date of a share of the Common Stock as
traded on the largest securities exchange on which it is then traded; or

         (ii)  if the Common Stock is not then traded on a national securities
exchange, the average of the high and low prices for the Common Stock, as quoted
on the NASDAQ National Market System (A) on such date, or (B) if no high and low
prices are quoted on such date, then on the next preceding date on which such
prices are quoted; or

        (iii)  if the Common Stock is not then traded on a national securities
exchange or quoted on the NASDAQ National Market System, the value determined in
good faith by the Committee.

        (g)   "Grant Date," as used with respect to a particular Option, means
the date as of which the Option is granted by the Committee pursuant to the
Plan.

        (h)   "Grantee" means the person to whom an Option is granted by the
Committee pursuant to the Plan.

        (i)    "Option" means an Option granted by the Committee pursuant to
Article II to purchase shares of Common Stock, each of which shall be designated
at the time of grant as a nonqualified

--------------------------------------------------------------------------------




stock option, as provided in Section 2.1 hereof. No Option granted under the
Plan is intended to qualify as an "incentive stock option" as that term is
described in Code Section 422(b).

        (j)    "Option Agreement" means the agreement between the Company and a
Grantee under which the Grantee is granted an Option pursuant to the Plan.
Option Agreements need not be identical with other Option Agreements, either in
form or substance, and need only conform to the terms and conditions of this
Plan.

        (k)   "Option Period" means, with respect to any Option granted
hereunder, the period beginning on the Grant Date and ending at such time not
later than the tenth anniversary of the Grant Date as the Committee in its sole
discretion shall determine and during which the Option may be exercised, subject
to extensions of the Option Period set forth in the Option Agreement in
accordance with Section 2.2(c).

        (l)    "Plan" means the CompuCredit Corporation 2003 Stock Option Plan,
as set forth herein and as amended from time to time.

        1.3   Limitations on Shares Subject to Plan.

        (a)   The maximum number of shares of Common Stock with respect to which
Options may be granted shall not exceed a total of 1,200,000 shares in the
aggregate, subject to possible adjustment in accordance with Section 3.1.

        (b)   The maximum number of shares of Common Stock with respect to which
Options may be granted to any one individual shall be 500,000 shares during any
calendar year.

        (c)   Any shares of Common Stock to be delivered by the Company upon the
exercise of Options shall, at the discretion of the Board of Directors, be
issued from the Company's authorized but unissued shares of Common Stock or
transferred from any available Common Stock held in treasury.

        (d)   The Committee may grant new Options hereunder with respect to any
shares for which an Option expires or otherwise terminates prior to being
exercised.

        1.4   Administration of the Plan.

        (a)   The Plan shall be administered by the Committee, which shall have
the authority:

          (i)  To determine the directors, employees, consultants and advisers
of the Company to whom, and the times at which, Options shall be granted, and
the number of shares of Common Stock to be subject to each such Option, taking
into consideration the nature of the services rendered by the particular
Grantee, the Grantee's potential contribution to the long-term success of the
Company and such other factors as the Committee in its discretion may deem
relevant;

         (ii)  To interpret and construe the provisions of the Plan and to
establish rules and regulations relating to it;

        (iii)  To prescribe the terms and conditions of the Option Agreements
for the grant of Options (which need not be identical for all Grantees) in
accordance and consistent with the requirements of the Plan;

        (iv)  To make all other determinations necessary or advisable to
administer the Plan in a proper and effective manner; and

         (v)  To delegate its authority hereunder to a subcommittee or to
management to the extent not inconsistent with the terms hereof or applicable
law.

        (b)   All decisions and determinations of the Committee in the
administration of the Plan and on other matters concerning the Plan or any
Option shall be final, conclusive and binding on all persons, including (but not
by way of limitation) the Company, the shareholders and directors of the
Company, and any persons having any interest in any Options. The Committee shall
be

--------------------------------------------------------------------------------

entitled to rely in reaching its decisions on the advice of counsel (who may be
counsel to the Company).

        (c)   Except to the extent prohibited by applicable law or the
applicable rules of the NASDAQ National Market System, the Committee may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. Any such allocation or
delegation may be revoked by the Committee at any time.

        1.5   Eligibility for Awards. The Committee shall in accordance with
Article II designate from time to time the directors, employees, consultants and
advisers of the Company who are to be granted Options.

        1.6   Effective Date and Duration of Plan. Subject to the approval of
the shareholders of the Company at the Company's 2004 annual meeting of its
shareholders, the Plan shall become effective on the date of its adoption by the
Board of Directors; provided, however, that to the extent that Options are
granted under the Plan prior to its approval by the shareholders of the Company,
the Options shall be contingent on approval by the shareholders at such annual
meeting. Unless previously terminated by the Board of Directors, the Plan (but
not any Options then outstanding) shall terminate on the tenth anniversary of
its adoption by the Board of Directors.

ARTICLE II

Stock Options

        2.1   Grant of Options.

        (a)   The Committee may from time to time, subject to the provisions of
the Plan, grant Options to directors, employees, consultants and advisers of the
Company under appropriate Option Agreements to purchase shares of Common Stock
up to the aggregate number of shares of Common Stock set forth in
Section 1.3(a).

        (b)   The Committee shall designate each Option granted hereunder as a
nonqualified stock option.

        2.2   Option Requirements.

        (a)   An Option shall be evidenced by an Option Agreement specifying the
number and class of shares of Common Stock that may be purchased upon its
exercise and containing such other terms and conditions consistent with the Plan
as the Committee may determine to be applicable to that Option.

        (b)   No Option shall be granted under the Plan on or after the tenth
anniversary of the date upon which the Plan was adopted by the Board of
Directors.

        (c)   An Option shall expire by its terms at the expiration of the
Option Period and shall not be exercisable thereafter, provided that the
Committee may provide in the Option Agreement for the extension of the Option
Period upon the occurrence of any event specified by the Committee.

        (d)   The Committee may provide in the Option Agreement for the
expiration or termination of the Option prior to the expiration of the Option
Period, upon the occurrence of any event specified by the Committee.

        (e)   The Committee may provide in the Option Agreement for vesting
periods which require the passage of time and/or the occurrence of events in
order for the Option to become exercisable.

        (f)    The option price per share of Common Stock of an Option shall be
equal to the Fair Market Value of a share of Common Stock at the time such
Option is granted.

        (g)   An Option shall not be transferable other than by will or the laws
of descent and distribution, except that any vested portion of Nonqualified
Stock Options may be transferred if

--------------------------------------------------------------------------------




the transfer is approved in advance in writing by the Committee or Board of
Directors in their sole discretion and if such transfer is, for no
consideration, to or for the benefit of the Grantee's Immediate Family
(including, without limitation, to a trust for the benefit of the Grantee's
Immediate Family or to a partnership or limited liability company for one or
more members of the Grantee's Immediate Family). For this purpose, "Immediate
Family" shall mean the Grantee, and the Grantee's spouse, parents, children,
stepchildren, adoptive relationships, sisters, brothers and grandchildren.
Unless transferred with approval as provided in the preceding sentences, during
the Grantee's lifetime an Option shall be exercisable only by the Grantee or, if
the Grantee is disabled and the Option remains exercisable, by his or her duly
appointed guardian or other legal representative. Upon the Grantee's death, but
only to the extent that the Option is otherwise exercisable hereunder, an Option
may be exercised by the Grantee's legal representative or by a person who
receives the right to exercise the Option under the Grantee's will or by the
applicable laws of descent and distribution.

        (h)   A person electing to exercise an Option shall give written notice
of election to the Company in such form as the Committee may require,
accompanied by payment of the full purchase price of the shares of Common Stock
for which the election is made. Payment of the purchase price shall be made in
cash or in such other form (a note or other evidence of indebtedness or other
form of deferred payment) as the Committee may specify in the applicable Option
Agreement.

ARTICLE III

General Provisions

        3.1   Adjustment Provisions.

        (a)   In the event of:

          (i)  payment of a stock dividend in respect of Common Stock; or

         (ii)  any recapitalization, reclassification, split-up or consolidation
of or other change in the Common Stock; or

        (iii)  any exchange of the outstanding shares of Common Stock in
connection with a merger, consolidation or other reorganization of or involving
the Company or a sale by the Company of all or a portion of its assets, for a
different number or class of shares of stock or other securities of the Company
or for shares of the stock or other securities of any other corporation;

then the Committee shall, in such manner as it may determine in its sole
discretion, appropriately adjust the number and class of shares or other
securities which shall be subject to Options and the purchase price per share
which must be paid thereafter upon exercise of any Option. Any such adjustments
made by the Committee shall be final, conclusive and binding upon all persons,
including (but not by way of limitation) the Company, the shareholders and
directors of the Company, and any persons having any interest in any Options
which may be granted under the Plan.

        (b)   Except as provided above in subparagraph (a) of this Section 3.1,
issuance by the Company of shares of stock of any class or securities
convertible into shares of stock of any class shall not affect the Options.

        3.2   Additional Conditions. Any shares of Common Stock issued or
transferred under any provision of the Plan may be issued or transferred subject
to such conditions, in addition to those specifically provided in the Plan, as
the Committee or the Company may impose.

        3.3   No Rights as Shareholder or to Employment. No Grantee or any other
person authorized to purchase Common Stock upon exercise of an Option shall have
any interest in or shareholder rights with respect to any shares of the Common
Stock which are subject to any Option until certificates evidencing the shares
have been issued and delivered to the Grantee or any such person upon the

--------------------------------------------------------------------------------


exercise of the Option. Furthermore, an Option shall not confer upon any Grantee
any rights to employment or any other relationship with the Company, including
without limitation any right to continue in the employ of the Company, nor
affect the right of the Company to terminate the employment or other
relationship of the Grantee with the Company at any time with or without cause.

        3.4   Legal Restrictions. If in the opinion of legal counsel for the
Company the issuance or sale of any shares of Common Stock pursuant to the
exercise of an Option would not be lawful for any reason, including (but not by
way of limitation) the inability or failure of the Company to obtain from any
governmental authority or regulatory body the authority deemed necessary by such
counsel for such issuance or sale, the Company shall not be obligated to issue
or sell any Common Stock pursuant to the exercise of an Option to a Grantee or
any other authorized person unless the Company receives evidence satisfactory to
its legal counsel that the issuance and sale of the shares would not constitute
a violation of any applicable securities laws. The Company shall in no event be
obligated to take any action which may be required in order to permit, or to
remedy or remove any prohibition or limitation on, the issuance or sale of such
shares to any Grantee or other authorized person.

        3.5   Rights Unaffected. The existence of the Options shall not affect:
the right or power of the Company and its shareholders to make adjustments,
recapitalizations, reorganizations or other changes in the Company's capital
structure or its business; any issuance of bonds, debentures, preferred or prior
preference stocks affecting the Common Stock or the rights thereof; the
dissolution or liquidation of the Company, or sale or transfer of any part of
its assets or business; or any other corporate act, whether of a similar
character or otherwise.

        3.6   Withholding Taxes. As a condition to exercise of an Option, the
Company may in its sole discretion withhold or require the Grantee to pay or
reimburse the Company for any taxes which the Company determines are required to
be withheld in connection with the grant or any exercise of an Option.

        3.7   Choice of Law. The validity, interpretation and administration of
the Plan and of any rules, regulations, determinations or decisions made
thereunder, and the rights of any and all persons having or claiming to have any
interest therein or thereunder, shall be determined exclusively in accordance
with the laws of the State of Georgia. Without limiting the generality of the
foregoing, the period within which any action in connection with the Plan must
be commenced shall be governed by the laws of the State of Georgia, without
regard to the place where the act or omission complained of took place, the
residence of any party to such action or the place where the action may be
brought or maintained.

        3.8   Amendment, Suspension and Termination of Plan. The Plan may from
time to time be terminated, suspended or amended by the Board of Directors in
such respects as it may deem advisable.

        3.9   Headings. The headings in this Plan are for convenience only and
are not to be used in interpreting the meaning or effect of any provisions
hereof.

--------------------------------------------------------------------------------




QuickLinks


CompuCredit Corporation 2003 STOCK OPTION PLAN
